                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


ALLEN JONES, ET AL.                                                           PLAINTIFFS

VS.                                            CIVIL ACTION NO. 3:18-CV-84-NBB-JMV

THE GREENDOOR COMPANY, LLC,
WILLIAM ALAN HOPKINS, AND
MELISSA HOPKINS, Individually                                               DEFENDANTS



                         ORDER STAYING ALL PROCEEDINGS

       Defendant, William Alan Hopkins, having filed a Suggestion of Bankruptcy [22] on

February 1, 2019,

       IT IS, THEREFORE, ORDERED that all proceedings herein are STAYED until

further order of the Court pursuant to the automatic stay provided for under 11 U.S.C. § 362.

The parties shall notify this Court within seven (7) days of any resolution of the bankruptcy

proceeding.

       This 11th day of February, 2019.


                                          /s/ Jane M. Virden
                                          UNITED STATES MAGISTRATE JUDGE
